Case 1:18-cr-00457-AJT Document 308 Filed 07/12/19 Page 1 of 1 PageID# 3337
                                                            Filed with the Classified
                                                                  Information Security Officer
                                                                    CISC A?.


                       fN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


    UNITED STATES OF AMERICA,

                V.

                                                Case No. l:18-cr-457(AJT)
    BIJAN RAFIEKIAN
                                                Filed with CISO
                and                             Ex Parte, In Camera and
                                                Under Seal
    iCAMlLERlM ALPTEKIN,

                Defendants.



                                 CLASSIFIED ORDER
